                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

             Plaintiff,

v.                                                            CV No. 19-46 CG/SMV

NEW MEXICO ENVIRONMENT
DEPARTMENT, et al.,

             Defendants.

              ORDER GRANTING UNOPPOSED MOTION TO EXTEND

      THIS MATTER is before the Court on Plaintiff United States of America’s

Consent Motion by Doe for Extension of Time to Respond to Defendants’ Motion to

Dismiss, (Doc. 8), filed February 28, 2019. The Court, having read the Motion, noting it

is unopposed, and being otherwise fully informed, finds that the Motion is well-taken and

there is good cause to extend the time Plaintiff may file a Response to Defendants’

Motion to Dismiss, (Doc. 4).

      IT IS THEREFORE ORDERED that Plaintiff’s Motion is GRANTED and it shall

have until March 14, 2019 to file a Response to Defendants’ Motion.

      IT IS SO ORDERED.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
